Citation Nr: 1034548	
Decision Date: 09/14/10    Archive Date: 09/21/10

DOCKET NO.  06-34 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for lumbar 
strain for the period prior to January 16, 2009.

2.  Entitlement to a rating in excess of 20 percent for lumbar 
strain for the period since January 16, 2009.

3. Entitlement to a rating in excess of 10 percent for bilateral 
plantar fasciitis.

4. Entitlement to a rating in excess of 10 percent for hallux 
valgus of the left foot.

5. Entitlement to a rating in excess of 10 percent for 
gastroesophageal reflux disease (GERD).

6.  Entitlement to service connection for migraine headaches.




REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Schechter


INTRODUCTION

The Veteran served on active duty from December 1983 to January 
2006, including service in Saudi Arabia from August 1990 to March 
1991 and in Afghanistan from December 2001 to May 2002.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating action of the Department of Veterans 
Affairs Regional Office (RO) in Salt Lake City, Utah. Due to the 
location of the Veteran's residence, jurisdiction of his appeal 
is with the RO in Newark, New Jersey.  

The Veteran testified before the undersigned Veterans Law Judge 
in January 2009. A transcript of the hearing is of record.  In 
April 2009, the Board remanded the claims for additional 
development.  In December 2009, a Decision Review Officer (DRO) 
granted a 20 percent rating for lumbar strain, effective from 
January 16, 2009.  The issues now return to the Board for further 
review.  

The issue of entitlement to service connection for migraine 
headaches is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to January 16, 2009, lumbar strain was manifested by 
subjective complaints of pain; objective findings included 
limitation of motion. 

2.  Since January 16, 2009, lumbar strain has been manifested by 
subjective complaints of localized worsening back pain without 
radiation and occasional muscle spasm; objective findings include 
mild tenderness, limitation of motion, but no neurological 
findings. 

3.  Bilateral plantar fasciitis has been manifested by subjective 
complaints of pain with poor response to treatment; objective 
findings include callosities, unusual shoe wears, and mild 
pronation.  Marked deformity, accentuated pain on manipulation 
and use, or indication of swelling on use has not been shown.    

4.  Prior to January 16, 2009, left hallux valgus was manifested 
by subjective complaints of pain; objective findings included 
residual scarring associated with a bunionectomy. 

5.  Since January 16, 2009, left hallux valgus has been 
manifested by subjective complaints of progressive worsening of 
pain; objective findings include weakness in plantar flexion and 
dorsiflexion and limitation of motion.  Severe 
nonunion or malunion of the tarsal or metatarsal bones has not 
been shown.  

6.  GERD has been manifested by subjective complaints of 
heartburn and regurgitation; objective findings include a small 
hiatal hernia and mild to moderate tertiary reflux.  Recurrent 
epigastric distress, dysphagia or accompanying substernal or arm 
or shoulder pain, or considerable impairment of health has not 
been shown.     


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for lumbar 
strain were not met prior to January 16, 2009.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.321(b), 4.40, 4.45, 4.71a, Diagnostic Code (DC) DC 5235-5243 
(2009).

2.  The criteria for a rating in excess of 20 percent for lumbar 
strain have not been met since January 16, 2009.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.321(b), 4.40, 4.45, 4.71a, DC 5235-5243 (2009).

3.  The criteria for a rating in excess of 10 percent for 
bilateral plantar fasciitis have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.321(b), 4.40, 4.45, 4.71a, DC 5276 (2009).

4.  The criteria for a rating in excess of 10 percent for hallux 
valgus of the left foot were not met prior to January 16, 2009.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.321(b), 4.40, 4.45, 4.71a, DC 5280 (2009).

5.  Since January 16, 2009, the criteria for a 20 percent rating, 
but no more, for hallux valgus of the left foot have been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.321(b), 4.40, 4.45, 4.71a, DC 5280-5283 (2009).

6.  The criteria for a rating in excess of 10 percent for GERD 
have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.321(b), 4.114, DC 7346 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. § 4.1 
(2009).  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2008).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 
16 Vet. App. 436 (2002) (finding it appropriate to consider 
factors outside the specific rating criteria in determining level 
of occupational and social impairment).  

Where there is a question as to which of two separate evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required for 
that particular rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2009).  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding the degree of disability, such doubt will 
be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2009). 

Staged ratings are to be considered for assigning initial ratings 
downstream of grants for service connection, beginning from the 
effective date of service connection, as in this case with these 
claims for bilateral knee and left ankle disorders.  Fenderson v. 
West, 12 Vet. App 119 (1999).  When there is a question as to 
which of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating. Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2009).



Lumbar Strain

The Veteran contends, in effect, that his lumbar strain warrants 
higher initial ratings than the 10 percent assigned effective 
prior to January 16, 2009, and the 20 percent assigned effective 
since (the date of his testimony at a hearing before the 
undersigned Veterans Law Judge).   

In order to warrant a higher rating, the evidence must show the 
following under DCs 5235- 5243:

*	a 10 percent evaluation is warranted for limitation of 
flexion of the thoracolumbar spine to greater than 60 
degrees but less than 85 degrees; or for combined range of 
motion of the thoracolumbar spine of greater than 120 
degrees but not greater than 235 degrees; or muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour;  
*	a 20 percent evaluation is warranted for limitation of 
motion of the thoracolumbar spine of greater than 30 
degrees but no greater than 60 degrees; or for combined 
range of motion of the thoracolumbar spine of not greater 
than 120 degrees; or for muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour;  
*	a 40 percent evaluation is warranted for the low back for 
forward flexion of the thoracolumbar spine limited to 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine; or   
*	a 60 percent evaluation is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine.

Intervertebral disc syndrome may be rated based on either the 
total duration of incapacitating episodes over the past 12 months 
or by combining, under 38 C.F.R. § 4.25, separate evaluations of 
its chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method results 
in the higher evaluation. 38 C.F.R. § 4.71a, DCs 5235-5243, 
instruction following Note 6. 

Incapacitating episodes of intervertebral disc syndrome having a 
total duration of at least six weeks during the previous 12 
months warrant a 60 percent disability rating. Incapacitating 
episodes of intervertebral disc syndrome having a total duration 
of at least four weeks but less than six weeks during the 
previous 12 months warrant a 40 percent disability rating. 38 
C.F.R. § 4.71a, DC 5243.

Service records reveal treatment for lumbar facet dysfunction in 
June 1985 associated with digging foxholes.  They show further 
back injury in February 1986 and in August 1990.  Service 
treatment records reveal ongoing treatment for complaints of low 
back pain.  

Upon VA examination in September 2005, prior to service 
separation, the Veteran reported a history of low back disorder 
spanning two decades, with an emergency room visit a year ago 
because his back had "locked up."  The examiner found range of 
motion limited to 70 degrees forward flexion, 20 degrees backward 
extension, and 20 degrees right and left lateral flexion.  While 
the examiner found no objective evidence of painful motion, or of 
fatigability or weakness with repeated motion, the examiner did 
note that range of motion was limited due to pain.  The examiner 
assessed chronic, mild lumbar strain.  

Upon VA examination in August 2009, the Veteran complained of 
slightly worsened low back pain over time, though with the pain 
localized to the low back without radiation.  He complained of 
constant low back pain averaging a 4 on a 1-to-10 scale of pain 
intensity, with his worst pain intensity at 7 to 8 out of 10.  

He denied aggravating factors, denied bowel or bladder 
incontinence, and denied associated tingling, numbness, or 
weakness in either lower extremity.  He denied additional 
limitation of functioning with repetitive use, and denied work 
difficulty associated with the low back.  (The Veteran testified 
at his January 2009 hearing to currently performing sedentary 
work.)  He did, however, report occasional back muscle spasms. 

Objectively, the examiner found mild tenderness to palpation in 
the region of the lower lumbar spine.  Range of motion was 
limited to zero to 45 degrees flexion, zero to 20 degrees 
extension, zero to 30 degrees lateral bending bilaterally, and 
zero to 40 degrees rotation bilaterally.  The examiner noted pain 
at the limits of flexion and extension, and discomfort at the 
limits of lateral bending and rotation bilaterally.  

However, the examiner found no reduction in range of motion with 
three repetitions of motion, and no evidence of fatigue, 
weakness, or lack of endurance.   Neurological findings were 
essentially negative for associated pathology.  Based on the 
examination, x-rays, and the Veteran's medical history, the 
examiner assessed that the back disorder was unlikely to 
significantly limit his functioning during flare-ups or with 
repetitive use.  

Obtained VAMC East Orange treatment records and treatment records 
at the 305th Medical Clinic, McGuire Air Force Base (TRICARE 
records, as a military retiree), do not reflect the Veteran's 
complaint or treatment for any significant pain or pathology of 
the low back.  

Based on the range of motion reported at the September 2005 VA 
examination, a rating of no more than 10 percent would be 
warranted, because the forward flexion demonstrated exceeded 60 
degrees and combined thoracolumbar range of motion was greater 
than 120 degrees, even without counting unreported lateral 
bending.   That examiner also noted the absence of objective 
support for DeLuca factors of pain, painful motion, fatigability, 
or weakness, including with repetitive motion, to support a 
higher evaluation than 10 percent. 

Based on the self-reported symptoms and clinical findings, 
including the September 2005 findings, as well as the absence of 
complaints of significant low back disability upon treatment 
records, the Board finds that the evidence weighs against a 
finding that the Veteran's lumbar strain warrants more than 10 
percent prior to the January 16, 2009.  Also, incapacitating 
episodes of lumbar strain were neither complained-of nor 
otherwise found, and hence the evidence weighs against a higher 
rating based on intervertebral disc syndrome.

For the period since January 16, 2009, the objective examination 
findings revealed objective range of motion warranting a 20 
percent evaluation based on thoracolumbar flexion greater than 30 
degrees and combined thoracolumbar range of motion greater than 
120 degrees and hence without ankylosis.  

The totality of the evidence, including noted pain complaints and 
their limited impact on functioning weighs against the lumbar 
disability being present than that equivalent to this limitations 
of motion.  While pain was noted at ends of ranges of flexion and 
extension at that examination, pain was not in evidence with 
repetitive use, and neither were other DeLuca factors of pain on 
undertaking motion, fatigability, or incoordination.  
Incapacitating episodes were also denied.  

While the Veteran reported localized pain, he effectively denied 
significant impact on work functioning, and the January 2009 VA 
examiner similarly found no significant impact on work 
functioning due to the lumbar strain.  Thus, he asserted 
increased severity of disability at the hearing, his own 
statement and complaints, as well as absence of significant 
treatment findings and absence of findings of more significant 
pathology upon VA examination in August 2009, all weigh against a 
rating in excess of 20 percent assigned for period since January 
16, 2009.  

Accordingly, the Board denies a rating in excess of 20 percent 
for the period since January 16, 2009.   A higher rating based on 
periods of incapacity over that interval is not warranted because 
periods of incapacity due to the lumbar strain are neither 
asserted nor found.  Because the preponderance of the evidence is 
against the claim for higher initial disability ratings than 
those already assigned, the benefit of the doubt doctrine does 
not apply. 

The Board has duly considered staged ratings over any portion of 
the initial rating period, but finds no time interval for which a 
higher rating is warranted for the Veteran's lumbar strain, with 
the preponderance of the evidence against any such interval of 
higher rating.  Fenderson.  



Bilateral Plantar Fasciitis

The Veteran's bilateral plantar fasciitis is rated under DC 5276, 
for flatfoot, which provides as follows:

*	a 10 percent rating, regardless of whether the condition is 
unilateral or bilateral, which is moderate with the weight-
bearing line over or medial to the great toe, inward bowing 
of the tendon Achilles, and pain on manipulation and use of 
the feet;  
*	a 20 percent rating for unilateral pes planus or a 30 
percent rating for bilateral pes planus requires a severe 
condition with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indications of swelling on use, and 
characteristic callosities; and 
*	a 30 percent rating for unilateral pes planus or a 50 
percent rating for bilateral pes planus requires a 
pronounced condition manifested by marked pronation, 
extreme tenderness of the plantar surfaces of the feet, 
marked inward displacement and severe spasm of the tendon 
Achilles on manipulation, not improved by orthopedic shoes 
or appliances.  

While mild flat feet were noted on service entrance examination 
in September 1983, the Veteran had significant foot complaints in 
service, resulting in the diagnosis of plantar fasciitis.  
Service treatment records document additional complaints of foot 
pain attributable to the condition.

Upon VA examination in September 2005 prior to service 
separation, the Veteran was noted to have used orthotics without 
significant improvement in symptoms.  He reported having 
bilateral pain in the morning that greatly improved over the 
course of the day.  The examiner diagnosed bilateral plantar 
fasciitis based on objective findings of flat feet and plantar 
tenderness bilaterally, though without inflammation or impairment 
of motor function of the toes.  

Upon VA examination in September 2009, complaints were noted of 
ongoing difficulties with painful flat feet bilaterally, with 
poor response to treatment, though reportedly with partial relief 
of symptoms by elevating the feet or by applying heat or cold.  
The Veteran complained of flare-ups of his plantar fasciitis 
symptoms, precipitated by increased activity or cold or wet 
weather, occurring weekly or more often, and having to rest his 
feet during such periods of flare-up.  The Veteran reported being 
limited to walking one-quarter mile, or to standing less than 
three hours.  

Objectively at that September 2009 examination, the examiner 
noted callosities and unusual shoe wear pattern bilaterally as 
evidence of abnormal weight bearing.  The examiner also found 
mild pronation bilaterally, and arch present without weight 
bearing but absent with weight bearing.  

The examiner found pes planus as well as arthritis including at 
the talonavicular joint in both feet, and assessed that this 
resulted in functional effects including pain with use, reduced 
mobility, and difficulties with lifting and carrying, lack of 
stamina, and decreased strength.  The Veteran reported losing 
less than one week of work over the past year due to any foot 
pain.  

VAMC East Orange treatment records and treatment records at the 
305th Medical Clinic, McGuire Air Force Base (as a military 
retiree) do not reflect complaint or treatment for any 
significant pathology associated with the Veteran's plantar 
fasciitis.  

Based on the weight of the evidence presented, including the 
Veteran's complaints and the medical findings, a 20 percent 
rating is not warranted.  Specifically, while callosities and 
some pain on use (particularly with prolonged use) are present, 
the other criteria for that higher rating are not, including 
marked deformity, accentuated pain on manipulation and use, and 
indications of swelling on use.  

The October 2009 VA examiner notably found an absence of 
swelling, tenderness, or instability associated with the plantar 
fasciitis for either foot, and found no painful manipulation.  
The examiner also notably found that while the Veteran's ability 
to perform exercise, sports, and recreation were severely 
impacted, his ability to perform general daily activities such as 
chores and shopping  was only moderately impacted, whereas his 
ability to perform self-care and to drive were only minimally 
impacted.  

The examiner noted that impacted activities were those associated 
with lifting and carrying, with impacts on mobility, stamina, and 
strength. Thus, taken as a whole, the impact of the bilateral 
plantar fasciitis is generally, on average, moderate, and the 
impact on the Veteran's sedentary work has most likely been 
minimal.  

This work impact is supported by the Veteran's self-report at 
that examination of having lost less than one week of time from 
work in the last 12-month period due to foot pain, which self-
report loss implied lost work for both his bilateral plantar 
fasciitis and his hallux valgus (and any other foot problems).  
In this case, the Board finds that the Veteran's left hallux 
valgus to be the greater foot problem currently, with more 
objectively supported pain symptomatology.  

While he has asserted that his bilateral plantar fasciitis 
results in flare-ups weekly or more often lasting one to two days 
and impairing his ability to perform daily activities, a severe 
level of flatfoot impairment is not supported by this assertion, 
when considered in light of objective findings and his self-
report of time lost from work.  The examiner specifically noted 
that evidence of swelling, tenderness, instability, and weakness 
were absent.  The Veteran's own statements equating to pain with 
somewhat prolonged use resulting in some impaired functioning, 
are consistent with the 10 percent evaluation assigned.  

Accordingly, the Board finds that for the entire period on 
appeal, the weight of the evidence is against the presence of 
plantar fasciitis for either foot meeting the diagnostic criteria 
for a 20 percent rating under the criteria for flatfoot, with the 
objective and subjective symptoms more nearly approximating the 
criteria for moderate, rather than severe, flatfoot.  The Board 
also finds that the evidence is consistent over time and there is 
no basis for staged ratings.



Hallux Valgus of the Left Foot

At the January 2009 hearing, the Veteran averred that his 
disability had increased in severity, necessitating a new VA 
examination.  However, the regular schedular rating criteria for 
unilateral hallux valgus, under DC 5280 specifically for hallux 
valgus, allows for only a 10 percent disability evaluation.  
Under that code, the 10 percent rating is assignable based either 
on hallux valgus with operated resection of the metatarsal head, 
or based on severe hallux valgus, if equivalent to amputation of 
the great toe.  38 C.F.R. § 4.71a, DC 5280.  

Thus, to warrant a higher rating, the Veteran's left hallux 
valgus would have to be more appropriately rated under another 
diagnostic code, or referral for consideration of an 
extraschedular rating under 38 C.F.R. § 3.321(b) would have to be 
warranted.   Extraschedular consideration of the hallux valgus 
claim is considered below together with extraschedular 
consideration of the other increased rating claims adjudicated 
herein.  

Service treatment records reveal significantly impairing hallux 
valgus in service requiring surgical resection with osteotomy of 
the left first metatarsophalangeal joint and internal fixation in 
March 2005.  

Upon VA examination in September 2005 prior to service 
separation, the Veteran reported that his disorder was very 
tender and painful.  The examiner noted the surgical scar was 1.5 
inches long, well healed, and without focal tenderness, 
inflammation, or residual deformity.  The examiner assessed 
status post bunionectomy.  The examiner further noted that 
limitation of walking in this case was attributable to the 
Veteran's plantar fasciitis.  

VAMC East Orange treatment records and treatment records at the 
305th Medical Clinic, McGuire Air Force Base (as a military 
retiree), do not reflect complaint or treatment for any 
significant pathology associated with hallux valgus.  

Upon VA examination in October 2009, the Veteran complained of 
progressive worsening of his hallux valgus, with ibuprofen taken 
three times daily partially relieving associated pain.  The 
examiner observed mild non-pitting edema or swelling over the 
left first metatarsophalangeal joint as well as tenderness around 
the joint.  

The examiner also observed weakness in plantar flexion and 
dorsiflexion due to both guarding and limitation of motion.  (The 
examination report describes motion of the "right great toe," 
but in the context of the examination of the Veteran's left 
hallux valgus, this was clearly a typographical oversight and 
should have read "left great toe.")  The examiner further noted 
the presence of mild valgus angulation of the metatarsophalangeal 
joint, as well as significantly reduced range of motion as 
compared to the right great toe.  There was no evidence of 
nonunion or malunion of the tarsal or metatarsal bones.  

Significantly, the examiner diagnosed not hallux valgus, but 
"hallux limitus/rigidus," and noted that this disorder resulted 
in decreased mobility, problems with lifting and carrying, 
reduced endurance ("lack of stamina"), weakness or fatigue, 
reduced strength, and lower extremity fatigue.  

Unlike the examiner's assessment of bilateral plantar fasciitis, 
the examiner assessed that the hallux rigidus resulted in severe 
impact not only on sports, recreation, and exercise, but also on 
shopping.  (The examiner found only moderate impact on shopping 
for the bilateral plantar fasciitis.)  Thus, a greater impact on 
mobility-associated functioning is clearly implicated for the 
diagnosed hallux rigidus.

However, the diagnostic code for hallux rigidus, DC 5281, informs 
that the severe hallux rigidus is to be rated as severe hallux 
valgus.  38 C.F.R. § 4.71a. DCs 5280, 5281.  As already noted, 
severe unilateral hallux valgus only warrants a 10 percent 
schedular rating under the diagnostic code.  38 C.F.R. § 4.71a, 
DC 5280.  

However, based on the significant impact on general foot 
functioning and ambulatory activities assessed at the October 
2009 VA examination, and based on the Veteran's own assertions of 
progressive worsening of the condition, the Board believes that a 
more appropriate rating code for the disability presented, 
including based on DeLuca factors of pain on motion, reduced 
strength, and reduced endurance, is DC 5283, with equivalence to 
nonunion or malunion of tarsal or metatarsal bones.  

Under DC 5283, where the condition is moderate a 10 percent 
rating is assignable, where moderately severe a 20 percent rating 
is assignable, and where severe a 30 percent rating is 
assignable.  38 C.F.R. § 4.71a, DC 5283.  The Board notes in this 
regard that whereas deformity, swelling, and tenderness were not 
present associated with the left hallux valgus at the September 
2005 VA examination, they were all present at the October 2009 VA 
examination.  

Based on the Veteran's first assertions of increased severity of 
his hallux valgus at the January 2009 hearing, the Board finds 
that a higher rating under DC 5283 is warranted beginning from 
that date.  Based on the assertions of pain and dysfunction and 
reasonably correlated findings upon October 2009 VA examination, 
the Board concludes that the evidence weighs in favor of 
moderately severe malunion or nonunion of the tarsal or 
metatarsal bones, but is against a finding of severe malunion or 
nonunion of the tarsal or metatarsal bones, thus warranting a 20 
percent rating but not a 30 percent rating, with the increase 
warranted effective from January 16, 2009.  

Based on lesser prior findings and assertions of disability prior 
to January 16, 2009, including upon the September 2005 VA 
examination, the Board finds that the evidence preponderates 
against a higher disability than the 10 percent assigned for 
hallux valgus for the initial rating interval prior to January 
16, 2009.  Rather, the weight of the evidence favors the presence 
of unilateral hallux valgus status post metatarsal head resection 
without more severe disability warranting a rating under a 
different diagnostic code that DC 5280.  

The Board accordingly finds that the evidence weighs against a 
rating in excess of 10 percent prior to January 16, 2009, or more 
than 20 percent assigned herein since January 16, 2009.   

The Board has also considered staged ratings for the initial 
rating claim for hallux valgus, but finds that the evidentiary 
record weighs against the presence of any intervals of greater 
disability for hallux valgus beyond the higher rating assigned 
herein beginning effective January 16, 2009.  Accordingly, 
further staged initial ratings for the Veteran's hallux valgus 
are not warranted in this case.

GERD

The Veteran's GERD is rated under the diagnostic code for hiatal 
hernia, both because of consistent locality of disability and 
functional effects, and because the October 2009 VA examiner 
effectively assessed hiatal hernia as the substantial cause of 
GERD.  Under DC 7346, hiatal hernia, a 30 percent evaluation is 
warranted for a hiatal hernia with persistently recurrent 
epigastric distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive of 
considerable impairment of health.  

With two or more symptoms for the 30 percent evaluation of less 
severity, a 10 percent evaluation is assignable.   A 60 percent 
evaluation is in order for symptoms of pain, vomiting, material 
weight loss and hematemesis or melena with moderate anemia, or 
other symptom combinations productive of severe impairment of 
health. 38 C.F.R. § 4.114, DC 7346.

Service treatment records reveal endoscopic treatments for 
esophageal obstruction (stricture), with subsequent diagnosis and 
treatment with medication for assessed GERD. 

Upon VA examination in September 2005 prior to service 
separation, the Veteran reported that he had improved symptoms of 
GERD since endoscopic surgery in 1984, while still requiring 
medication.  He denied current difficulty with digestion, 
swallowing, or acid reflux.  The examiner conducted an abdominal 
examination which was benign.  He diagnosed post-operative GERD.  

At the September 2009 VA examination, the Veteran reported in the 
past taking Prilosec for his condition, but now taking omeprazole 
once daily.  The Board notes in that regard that omeprazole is a 
generic version of Prilosec.  He complained currently of pyrosis 
or heartburn once or twice weekly, as well as regurgitation of 
food particles once or twice weekly.  He denied nausea or 
vomiting, hematemesis, weight instability, anemia, melena or 
rectal bleeding, abdominal pain, dysphagia, and arm or shoulder 
pain. 

The September 2009 examiner found the Veteran not in distress.  
Abdominal examination was within normal limits, with the abdomen 
soft, nontender, and nondistended, with normal bowel sounds and 
no organomegaly.  The examiner assessed a "small hiatal hernia 
with spontaneous gastroesophageal reflux to the mid[-
]esophagus,"  and "mild to moderate tertiary contractions 
consistent with dysmotility."  The examiner concluded that the 
Veteran's GERD was mild and fairly well controlled with no 
significant effect on general health.  

VAMC East Orange treatment records and treatment records at the 
305th Medical Clinic, McGuire Air Force Base (as a military 
retiree), do not reflect complaint or treatment for any 
significant pathology associated with the Veteran's GERD.  

The VA examinations in September 2005 and October 2009, as well 
as the Veteran's own complaints, are all consistent with a 10 
percent rating but no higher.  While he has asserted the presence 
of pyrosis and regurgitation (albeit only approximately weekly), 
other criteria for a 30 percent evaluation have been medically 
found to be absent and/or have been denied by the Veteran: 
epigastric distress, dysphagia, substernal or arm or shoulder 
pain, and considerable associated general health impairment.  

Accordingly, the Board finds that for the entire period on 
appeal, the evidence weighs against a higher evaluation based on 
the presence of not more than two of the listed criteria for a 30 
percent evaluation.  The preponderance of the evidence is against 
the claim for a higher initial rating, and, therefore, the 
benefit of the doubt doctrine does not apply.

The Board has also considered staged ratings but finds that for 
the entire period on appeal, the evidentiary record weighs 
against a higher initial rating than the 10 percent assigned.  
Accordingly, staged initial ratings for the Veteran's GERD are 
not warranted in this case.

With respect to all the Veteran's claims, the Board has also 
considered his statements that his disabilities are worse.  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990). 

Competency of evidence differs from weight and credibility. The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted. Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because 
this requires only personal knowledge as it comes to him through 
his senses. Layno, 6 Vet. App. at 470.  He is not, however, 
competent to identify a specific level of disability of these 
disorders according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the 
Veteran's disabilities has been provided by the medical personnel 
who have examined him during the current appeal and who have 
rendered pertinent opinions in conjunction with the evaluations.  
The medical findings (as provided in the examination reports) 
directly address the criteria under which these disabilities are 
evaluated.  

As such, the Board finds these records to be more probative than 
the Veteran's subjective evidence of complaints of increased 
symptomatology.  In sum, after a careful review of the evidence 
of record, the Board finds that the benefit of the doubt rule is 
not applicable and the appeals are denied, except as to a higher 
rating granted for left hallux valgus since January 2009.

Extraschedular Consideration

Next, the Board will consider whether referral for an 
extraschedular evaluation is warranted.  The question of an 
extraschedular rating is a component of a claim for an increased 
rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  

Although the Board may not assign an extraschedular rating in the 
first instance, it must specifically adjudicate whether to refer 
a case for extraschedular evaluation when the issue either is 
raised by the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2009), the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, is authorized to approve an extraschedular evaluation if 
the case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards."  
Id.  

Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 
(2008).

In this case, the Veteran has been specifically questioned as to 
the impact of his disabilities on his work and has essentially 
reported very little, if any impact.  Further, he has not 
asserted, and the evidence does not show, that he has been 
hospitalized for any of his disabilities.  In addition, all of 
his medical treatment has been on an outpatient basis.

Moreover, the rating criteria reasonably describe his disability 
level and symptomatology, and provide for higher ratings for 
additional or more severe symptoms than currently shown by the 
evidence.  Thus, his disability picture is contemplated by the 
rating schedule, and the assigned schedular evaluations are, 
therefore, adequate.  Consequently, referral to the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, under 38 C.F.R. § 3.321 is not warranted.  

Duty to Notify and Assist

Finally, as provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 
2002).  In addition, the notice requirements of the VCAA apply to 
all five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Further, this notice must include information that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id. at 486.  

Here, the Veteran's appealed claims for a higher initial ratings 
for lumbar strain, bilateral plantar fasciitis, hallux valgus of 
the left foot, and GERD are all appeals for higher ratings upon 
grants of service connection for these disorders by the RO's 
February 2006 rating action.  However, the claims file does not 
reflect that the Veteran was afforded a VCAA letter prior to that 
rating action.  

The Veteran was afforded a VCAA letter in June 2009 addressing 
these claims for higher initial evaluations, and this was 
followed by readjudication of the claims by the remand and rating 
redevelopment team.  

By this letter, the Veteran was informed of the notice and duty-
to-assist provisions of the VCAA, he was informed of his and VA's 
roles in obtaining evidence to support the claims, and he was 
informed generally of the information and evidence necessary to 
substantiate claims for higher initial ratings.  This VCCA notice 
letter also told him that it was ultimately his responsibility to 
see that pertinent evidence not in Federal possession was 
obtained.  

The Board further finds that the RO appropriately assisted the 
Veteran in obtaining indicated treatment and evaluation records, 
and associated all records obtained with the claims folder.  
Service treatment records were also obtained and associated with 
the claims file.  The RO also informed him including by the 
appealed rating action and by a SOC and SSOCs, of records 
obtained, and thus by implication of records not obtained, in 
furtherance of his initial rating claims.  

No further statement has been received by the Veteran indicating 
the existence of additional pertinent evidence not requested.  
Records of post-service treatment have been associated with the 
claims file.  He was afforded an opportunity to address his 
claims, and did so by submitted statements, at his hearing before 
the undersigned in January 2009,  as well as by statements at VA 
examinations, as discussed.  In a signed VA Form 646, he 
indicated that he had no further argument.  He has expressed no 
further desire to address his appealed claims that remains 
unfulfilled.  

The case presents no reasonable possibility that additional 
evidentiary requests would further the appealed claims.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio, supra.  

The Board finds that any error in notice and development 
assistance cannot "reasonably affect the outcome of the case," 
and hence will not affect "the essential fairness of the 
[adjudication]" for the initial rating assigned for period 
beginning January 3, 2002.  See ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

A VA examination for compensation purposes was initially 
conducted in September 2005, prior to service separation.  Based 
on the Veteran's assertion of increased severity of his claimed 
disabilities, he was afforded new VA examinations for 
compensation purposes in 2009, as discussed.  Once VA has 
provided an examination for compensation purposes, that 
examination must be legally "adequate." Barr v. Nicholson, 21 
Vet. App. 303, 311-12 (2007).  

To that end, the examination must be both "thorough and 
contemporaneous." Caluza v. Brown, 7 Vet. App. 498, 505-06 
(1995); accord Palczewski v. Nicholson, 21 Vet. App. 174, 181 
(2007).  A thorough examination "must support its conclusion 
with an analysis that the Board can consider and weigh against 
contrary opinions." Stefl v. Nicholson, 21 Vet. App. 120, 124 
(2007).  In other words, it must provide "sufficient detail" to 
enable the Board to make a "fully informed evaluation." Id.  

The Board finds that the examinations obtained in 2009 have met 
these requirements.  As detailed above, the examiners made 
relevant findings and conclusions in sufficient detail and with 
sufficient clarity, and their analysis of the relevant medical 
issues support their conclusions adequately for the Board to 
weigh these opinions against contrary evidence.  

Further, the Board finds that these 2009 examination reports, 
taken together with the Veteran's statements and the balance of 
the evidence of record, are adequate for the Board's 
adjudication.  He was duly afforded the opportunity to produce 
additional evidence to support his claims, and the VA 
examinations evaluated the lumbar strain, bilateral plantar 
fasciitis, hallux valgus of the left foot, and GERD adequately 
for rating purposes.  

As revealed in the Board's adjudicative analysis, factual 
questions about the nature and severity of the claimed 
disabilities required to appropriately rate them over the initial 
rating period have been adequately answered, in particular by the 
findings of VA examiners and the Veteran's own statements 
addressing the nature and severity of claimed disabilities.  

Thus, the Board determines that the evidentiary record is 
adequate, and the only significant medical questions remaining 
pertaining to the Veteran's claims for higher initial ratings - 
that of objective or corroborating evidence of greater disability 
- were in this case, based on development already undertaken, the 
responsibility of the Veteran. 

The RO or Remand Rating and Development Team also satisfactorily 
completed pertinent development requested by the Board in its 
April 2009 Remand, by obtaining requested treatment records as 
well as additional VA examinations to address the nature and 
extent of claimed disabilities, and thereafter readjudicating the 
initial rating claims by a December 2009 SSOC, and by a December 
2009 rating action addressing the lumbar strain claim.  Only 
substantial, and not strict, compliance with the terms of a Board 
remand is required pursuant to Stegall v. West, 11 Vet. App. 268 
(1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).

A remand for a further examination would not present a reasonable 
possibility of affording a better picture of the nature and 
severity of the claimed disabilities, because adequate 
examinations have already been performed without findings 
indicating significant ambiguity in the record or the likelihood 
of greater severity of disability being discovered.  See 
38 C.F.R. § 3.303; Counts v. Brown, 6 Vet. App. 473, 478-9 (1994) 
and Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (VA's 
statutory duty to assist is not a license for a "fishing 
expedition").  Thus, all required notice and development 
assistance has been afforded to the appellant.




ORDER

A rating in excess of 10 percent for lumbar strain for the period 
prior to January 16, 2009, is denied.

A rating in excess of 20 percent for lumbar strain for the period 
since January 16, 2009, is denied.

A rating in excess of 10 percent for bilateral plantar fasciitis 
is denied.

A rating in excess of 10 percent for hallux valgus of the left 
foot prior to January 16, 2009, is denied.

A 20 percent rating, but no more, for hallux valgus of the left 
foot since January 16, 2009, is granted, subjected to the laws 
and regulations governing the payment of monetary awards.

A rating in excess of 10 percent for GERD is denied.


REMAND

The Veteran testified at his January 2009 hearing that he had 
headaches with a frequency of three to four times per week prior 
to medical management of his hypertension, and that now he had 
headaches approximately once per week.  He then also reported 
that his doctor had told him that those prior more  frequent 
headaches had been related to his hypertension.  He testified 
that he now usually obtained relief from his headaches with 
ibuprofen.  

The VA examiner in September 2005, prior to service separation, 
noted that these four-to-five-times-weekly headaches were non-
throbbing, without nausea or vomiting, without focal neurological 
symptoms, and relieved with acetaminophen.  That examiner 
assessed that they were tension headaches.  

Upon VA neurological examination in October 2009, the examiner 
noted that the Veteran's headaches had no associated nausea, 
vomiting, photophobia, phonophobia, scintillations, scotomas, 
dizziness, blurred vision, or focal neurological signs or 
symptoms.  Neurological examination was not found to be 
contributory.  The examiner also noted the Veteran's self-report 
that the headaches occurred intermittently, were non-prostrating 
and non-disabling, and were alleviated with a rest and over-the-
counter, non-steroidal anti-inflammatory drugs.  The examiner 
assessed chronic tension headaches.  

Unfortunately, the October 2009 VA examiner failed to provide an 
etiology opinion for the Veteran's current headaches as related 
to service, as requested by the Board in its April 2009 remand.  
Thus, substantial compliance with the Board's remand instructions 
has not been attained, necessitating remand for a further 
examination, pursuant to Stegall v. West, 11 Vet. App. 268 
(1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).  Therefore, 
another examination is needed.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain treatment records from the VA Medical 
Center in East Orange for the period from June 2009 
to the present.  

2.  Schedule the Veteran for examination to address 
the nature and etiology of any current headache 
disorders.  The claims folder must be made available 
to the examiner for review for the examination.  All 
necessary studies, tests, and evaluations should be 
performed and the results noted in the examination 
report. 

After a review of the file and an examination, the 
examiner is asked to address the following:

*	Identify the current headache disorder shown.

*	If a headaches disorder is identified, the examiner 
should provide an opinion as to whether it is at 
least as likely as not (i.e., to at least a 50-50 
degree of probability) that the disorder developed 
in service, including whether it is related to in-
service headaches.  

Any opinion provided should include discussion of 
specific evidence of record.  The examiner must set forth 
the complete rationale underlying any conclusions drawn 
or opinions expressed.  The conclusions of the examiner 
should reflect review of the claims folder, and the 
discussion of pertinent evidence.  

In this regard, if the examiner concludes that there is 
insufficient information to provide an etiologic opinion 
without result to mere speculation, the examiner should 
state whether the inability to provide an opinion was due 
to a need for further information (with said needed 
information identified) or because the limits of medical 
knowledge had been exhausted regarding the etiology of 
the disorder.  

3.  Thereafter, readjudicate the remanded claim de 
novo.  If the benefit by the remanded claim is not 
granted to the Veteran's satisfaction, provide him 
and his representative with a Supplemental Statement 
of the Case and an appropriate opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


